Citation Nr: 0939903	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  07-23 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and a social worker




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1984 to November 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 decision of the RO that granted 
service connection for PTSD evaluated as 50 percent disabling 
effective August 2004.  The Veteran timely appealed for a 
higher disability evaluation.

In August 2008, the Veteran and a social worker, B.T., 
testified during a video conference hearing before the 
undersigned.

In statements at the videoconference hearing, the Veteran 
indicated that he was not working and had not worked since 
2002.  The United States Court of Appeals for Veterans Claims 
(Court) has observed that a request for TDIU (either overtly 
stated or implied by a fair reading of the claim or of the 
evidence of record) is not a separate claim for benefits, but 
rather is best understood as involving an attempt to obtain 
an appropriate rating for a disability or disabilities as 
part of the initial adjudication.  See Rice v. Shinseki, No. 
06-1445 (U.S. Vet. App. May 6, 2009) (per curiam).  To date, 
however, the RO has not adjudicated this claim.  The Court 
also found in Rice that, when entitlement to a TDIU is raised 
during the adjudicatory process of the underlying disability, 
it is part of the claim for benefits for the underlying 
disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
and his representative when further action is required.


REMAND

The Veteran contends that his service-connected PTSD is more 
severe than currently rated.  Consequently, he maintains that 
an initial disability rating greater than the 
currently-assigned 50 percent evaluation is warranted.

During his August 2008 hearing, the Veteran testified that he 
received medical treatment for PTSD at the North Little Rock 
VA Medical Center (VAMC) in Arkansas.  The claims file does 
not contain any treatment records from that facility dated 
after June 2008.

VA is obliged to assist a Veteran to obtain evidence 
pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 2002).

The Veteran has not been afforded a VA examination to 
evaluate the current severity of his PTSD.  During the August 
2008 hearing, the Veteran described symptoms of isolation, 
irritability, paranoia, flashbacks, and anger.  His social 
worker described a greater level of disability, resulting in 
occupational impairment as well.   The Veteran also testified 
that he had not worked for several years, but that he 
previously had a number of different jobs, in which he quit 
or was fired because he could not get along with people.  His 
Global Assessment of Functioning Scale (GAF) scores have 
ranged from the 20's to 61; in addition to PTSD, the Veteran 
has a bipolar disorder.  The extent of disability due solely 
to the service-connected PTSD is not clear.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment 
records for PTSD, since June 2008, from 
the North Little Rock VAMC in Arkansas; 
and associate them with the claims 
folder.  

2.  Accord the Veteran an appropriate VA 
examination, for evaluation of the 
service-connected PTSD.  All appropriate 
tests should be conducted.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the examiner, and the examination report 
should note review of the file.  

All pertinent findings shown on 
evaluation should be noted in the 
examination report.  In addition, the 
examiner should render a multi-axial 
diagnosis, including assignment of a 
Global Assessment of Functioning (GAF) 
scale score representing the level of 
impairment due to the Veteran's PTSD, and 
an explanation of the meaning of the 
score.  

In providing the above-noted findings, 
the examiner should, to the extent 
possible, distinguish the symptoms 
attributable to service-connected PTSD 
from those of other psychiatric 
conditions (e.g., bipolar disorder).  The 
effect PTSD symptoms have on the 
Veteran's social and industrial 
adaptability should be specified. 

3.  After ensuring that the requested 
actions are completed, readjudicate the 
claim for an initial rating greater than 
50 percent for PTSD and adjudicate the 
TDIU claim.  If any benefit sought on 
appeal is not fully granted, furnish a 
supplemental statement of the case (SSOC) 
and then return the claims file to the 
Board, if otherwise in order.  

No action is required of the Veteran until he is notified by 
the RO or AMC.  The Veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


